Title: To James Madison from John Walker, ca. 21 May 1781
From: Walker, John
To: Madison, James


Letter not found. Ca. 21 May 1781, Charlottesville. Mentions forced withdrawal of the Virginia legislature, owing to the threat posed by advancing British troops. “Charlotte[s]ville is now to be our metropolis. The Assembly will meet here on Thursday next.… I fear we shall have a red-hot campaign of it in this quarter; but our people appear to be firm and spirited.” The two-page letter is listed in Walter R. Benjamin et al., eds., The Collector: A Monthly Magazine for Autograph and Historical Collectors, VI (1893), p. 107.